                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

DENNIS PRICE                                                                PLAINTIFF

v.                        CASE NO. 4:18-CV-00450 BSM

PULASKI COUNTY, ARKANSAS                                                  DEFENDANT

                                    JUDGMENT

     Consistent with the order entered on this day, this case is dismissed with prejudice.

     IT IS SO ORDERED this 19th day of March 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
